'The Court„
In general, every factor is bound to seli goods consigned to him for ready money only, unless he has some discretionary powers given him, or has orders to the contrary j or unless the usage and course of trade at the place where the sales are made, will warrant it; in which case, such usage and custom will justify the factor in. making the sales conformably. In the present case it has been proved to have been the course of trade in Philadel. phia, to sell indigo at three months’ credit, when this sale was made ; and the plaintiffs did neither more nor less thaa every other merchant or factor did, and therefore they come within the rule of law above laid down.
The Juri/y without quitting their box, returned'a verdict for the plaintiffs to the full amount of their demand.-.